DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 04, 2022 has been entered. Claims 1-71 and 81-86 remain pending in the application. Claims 72-80 have been cancelled. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed October 06, 2022.

Claim Objections
Claim 1 is objected to because there is a lack of antecedent basis for “the longitudinal” in line 5.  Appropriate correction is required.
Claim 50 is objected to because it uses both “lumenal element” (lines 2, 5, 6, 8) and “luminal element” (line 9). The spelling of the term should be consistent. Appropriate correction is required. 
Claim 57 is objected to because there is a typographical error regarding “the first plurality of limbs include raised portions” instead of “the first plurality of limbs includes raised portions”. Appropriate correction is required. 
Claim 61 is objected to because there is a typographical error regarding “the first plurality of limbs include raised portions” instead of “the first plurality of limbs includes raised portions”. Appropriate correction is required. 
Claim 62 is objected to because there is a lack of antecedent basis for “the acute angularly extending elements” in line 2.  Appropriate correction is required.
Claim 63 is objected to because there is a lack of antecedent basis for “the longitudinally extending limbs” in lines 1-2 and “the acute angularly extending elements” in lines 2-3.  Appropriate correction is required.
Claim 65 is objected to because there is a lack of antecedent basis for “the acute angularly extending elements” in lines 1-2.  Appropriate correction is required. 
Claim 71 is objected to because it uses both “lumenal element” and “luminal element” (line 5). The spelling of the term should be consistent. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 42-43, 45-50, 53-57, 61, and 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over Boussignac et al. (USPN 5378237) in view of Coker et al. (WO 2016/204759).
Regarding claim 1, Boussignac teaches a flexible lumenal assembly (Figure 12) configured for transiting a body lumen comprising a flexible lumenal member (inner tubular member 1; “The inner tubular element 1 can be produced for example in a material such as a semi-rigid thermoplastic” [Col 3, line 35]) extending longitudinally and a medial member (spring 26; “helical spring can be replaced by any structure deformable radially by bringing its ends close together such as a grid (FIG. 12)” [Col 5, line 58]) having a structural support member (spring 26) having a plurality of limbs (Figure 12), a second plurality of limbs of which extends at respective acute angles to the longitudinal when in a relaxed state (Figure 12) and that having respective facing surfaces facing at least one surface on either of the flexible lumenal member or an outer element (Figure 12), wherein the facing surfaces have a non-smooth surface geometry (Figure 12), and wherein the medial member extends outside a portion of the flexible lumenal member and inside an outer member (balloon 2) extending over the medial member wherein the outer member is configured to selectively apply pressure to the medial member (“The spring 28 [26] is capable of occupying an extended position, illustrated in FIGS. 8 and 9, reached by pulling the rear end 28 and a rest position illustrated in FIG. 10 in which its spires situated at the level of the balloon, support and hold the inner wall 9 of the balloon in position, while moving it apart from the tubular element 1” [Col 5, line 36-42]; see also Figures 8, 9, and 12).
Boussignac fails to explicitly teach the facing surface has a non-smooth surface geometry including at least one raised portion raised from the facing surface of each of the second plurality of limbs. Coker teaches a flexible lumenal assembly (catheter assembly 10) comprising a flexible lumenal member (catheter 14) and a structural support member (coil member 35) having a plurality of limbs (projections 36) that have respective facing surfaces (outer surface 38; Figure 6), wherein the facing surface has a non-smooth surface geometry including at least one raised portion (discontinuities 40) raised from the facing surface on each of the plurality of limbs (Figures 6-9; “the discontinuities 40 may include at least one or more of the following: indentations, grooves, notches, recesses, threads, protrusions, or similar” [Page 7, line 33 – Page 8, line 1]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support member of the flexible lumenal assembly of Boussignac to include that the second plurality of limbs have facing surfaces having a non-smooth surface geometry including at least one raised portion raised from the facing surface of each of the second plurality of limbs based on the teachings of Coker to enhance ultrasonic imaging of the flexible lumenal assembly by modifying the reflective surface characteristics of the assembly (Coker [Page 1, lines 9-14] and [Page 2, lines 11-16]). 

Regarding claim 2, modified Boussignac teaches the assembly of claim 1 wherein the outer member (balloon 2) is configured to releasably compress the structural support member (spring 26; Figures 8-10).

Regarding claim 3, modified Boussignac teaches the assembly of claim 1 wherein the structural support member is a tubular structural support member (spring 26; “helical spring can be replaced by any structure deformable radially by bringing its ends close together such as a grid (FIG. 12)” [Col 5, line 58]).

Regarding claim 4, modified Boussignac teaches the assembly of claim 1 wherein the structural support member is a tubular mesh (spring 26; “helical spring can be replaced by any structure deformable radially by bringing its ends close together such as a grid (FIG. 12)” [Col 5, line 58]).

Regarding claim 5, modified Boussignac teaches the assembly of claim 4 wherein the tubular mesh includes a non-random tubular mesh (spring 26; “helical spring can be replaced by any structure deformable radially by bringing its ends close together such as a grid (FIG. 12)” [Col 5, line 58]).

Regarding claim 6, modified Boussignac teaches the assembly of claim 1 wherein the structural support member (spring 26) is positioned in a cavity between the flexible lumenal member (inner tubular member 1) and the outer member (balloon 2; Figure 12)

Regarding claim 7, modified Boussignac teaches the assembly of claim 1 wherein the outer member (balloon 2) substantially encloses the structural support member (spring 26; Figure 12).

Regarding claim 8, modified Boussignac teaches the assembly of claim 1 further including a passageway (orifices 3 and 4) for fluid to enter and exit an area between the structural support member and the outer member (Figure 10).

Regarding claim 9, modified Boussignac teaches the assembly of claim 1 wherein the outer member is flexible (“The balloon 2 can be produced in a material such as a cross-linked polyethylene, a polyamide or a polyethylene terephtalate, all three being bi-orientated.” [Col 4, line 2]).

Regarding claim 10, modified Boussignac teaches the assembly of claim 1 wherein the outer member is resiliently flexible (“The balloon 2 can be produced in a material such as a cross-linked polyethylene, a polyamide or a polyethylene terephtalate, all three being bi-orientated.” [Col 4, line 2]).

Regarding claim 11, modified Boussignac teaches the assembly of claim 1 wherein the outer member is a balloon (balloon 2)

Regarding claim 12, modified Boussignac teaches the assembly of claim 1 wherein the outer member (balloon 2) is configured to have an enlarged configuration (Figures 10 and 12) and a reduced configuration (Figure 8), and wherein in the reduced configuration the outer member applies pressure to the structural support member (Figure 8, wherein the balloon 2 contacts and therefor applies pressure to the spring 26).
Regarding claim 13, modified Boussignac teaches the assembly of claim 12 wherein the structural support member (spring 26) is sandwiched, concentric, layered, or positioned between the lumenal member (inner tubular member 1) and the outer member (balloon 2; Figure 12).

Regarding claim 14, modified Boussignac teaches the assembly of claim 12 wherein the assembly is configured such that application of pressure by the outer member to the structural support member presses the structural support member against the lumenal member (Figure 8, wherein the balloon 2 contacts and therefor applies pressure to the spring 26).

Regarding claim 15, modified Boussignac teaches the assembly of claim 12 wherein the assembly is configured such that enlargement of the outer member relieves at least part of the pressure on the structural support member (Figure 9, wherein the outer wall 8 of balloon 2 no longer contacts the spring 26).

Regarding claim 16, modified Boussignac teaches the assembly of claim 15 wherein the assembly is configured such that enlargement of the outer member relieves all of the pressure on the structural support member (Figure 9, wherein the outer wall 8 of balloon 2 no longer contacts the spring 26).

Regarding claim 17, modified Boussignac teaches the assembly of claim 15 wherein the assembly is configured such that relieving pressure on the structural support member includes reducing a surface area of contact between the outer member and the structural support member (Figure 9, wherein the outer wall 8 of balloon 2 no longer contacts the spring 26).

Regarding claim 42, modified Boussignac teaches the assembly of claim 1 wherein the structural support member is a stent (spring 26; “helical spring can be replaced by any structure deformable radially by bringing its ends close together such as a grid (FIG. 12)” [Col 5, line 58]).

Regarding claim 43, modified Boussignac teaches the assembly of claim 1 wherein the assembly forms a portion of a catheter (Figure 12).

Regarding claim 45, modified Boussignac teaches the assembly of claim 1 further including a fluid lumen (micro-tube 7) coupled to a space between the outer element and the structural support member (“The outer tubular element comprises a substantially longitudinal micro-channel or micro-tube 7, issuing at its front end inside the balloon 2 and connected at its other end to a fluid supply source, not shown, enabling the balloon 2 to be inflated and deflated.” [Col 4, line 8]), and extending off-center from a central axis of the assembly (Figure 12).

Regarding claim 46, modified Boussignac teaches the assembly of claim 45 wherein the fluid lumen (micro-tube 7) extends along an outside wall of the flexible lumenal member (Figure 12).

Regarding claim 47, modified Boussignac teaches the assembly of claim 1 configured to receive a guidewire (“The inner tubular element 1 has a substantially circular cross-section and allows the passage of a guide generally produced in the form of a wire” [Col 3, line 30] noted that the guidewire is not positively recited or claimed).

Regarding claim 48, modified Boussignac teaches the assembly of claim 1 configured to receive a dilator element or therapy device (“The inner tubular element 1 has a substantially circular cross-section and allows the passage of a guide generally produced in the form of a wire” [Col 3, line 30] noted that the dilator element and therapy device are not positively recited or claimed and the inner tubular element is designed of allowing passage of a device through its lumen).

Regarding claim 49, modified Boussignac teaches the assembly of claim 1 configured to receive a syringe (“The outer tubular element comprises a substantially longitudinal micro-channel or micro-tube 7, issuing at its front end inside the balloon 2 and connected at its other end to a fluid supply source, not shown, enabling the balloon 2 to be inflated and deflated.” [Col 4, line 8], wherein “syringe” is not positively recited).

Regarding claim 50, Boussignac teaches a flexible lumenal assembly (Figure 12) configured for transiting a body lumen comprising a lumenal element (inner tubular member 1) extending longitudinally (Figure 12), a tubular mesh (spring 26; “helical spring can be replaced by any structure deformable radially by bringing its ends close together such as a grid (FIG. 12)” [Col 5, line 58]) having a first plurality of limbs extending longitudinally and a second plurality of limbs extending at an acute angle to respective ones of the first plurality of limbs (Figure 12) and the tubular mesh extends circumferentially around a portion of the lumenal element (Figure 12) and a tubular member (balloon 2) at least partly sealed to the lumenal element (“a part forming sheath…6, which is joined to the balloon 2. The balloon 2 can be integrated to the sheath 6, such as in the illustrated example, or fixed thereon…the part forming sheath 6 is fixed in tight manner by its front part of general cylindrically conical shape, while in position of use, to the inner tubular element 1” [Col 3, lines 51-59]) and wherein all portions of the tubular mesh are positioned between a respective surface of the lumenal element and a respective surface of the tubular member (Figure 12) and the tubular mesh includes at least one facing surface facing one of the luminal element and the tubular member (Figure 12). 
Boussignac fails to explicitly teach wherein the second plurality of limbs have a varying radial thickness. Coker teaches a flexible lumenal assembly (catheter assembly 10) comprising a flexible lumenal member (catheter 14) and a structural support member (coil member 35) having a plurality of limbs (projections 36) including at least one facing surface (outer surface 38; Figure 6) facing the luminal element (Figure 5) and wherein the plurality of limbs have a varying radial thickness (Figures 6-9; “the discontinuities 40 may include at least one or more of the following: indentations, grooves, notches, recesses, threads, protrusions, or similar” [Page 7, line 33 – Page 8, line 1]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the tubular mesh of the flexible lumenal assembly of Boussignac to include that the second plurality of limbs have a varying radial thickness based on the teachings of Coker to enhance ultrasonic imaging of the flexible lumenal assembly by modifying the reflective surface characteristics of the assembly (Coker [Page 1, lines 9-14] and [Page 2, lines 11-16]). 

Regarding claim 53, modified Boussignac teaches the assembly of claim 50 wherein the tubular member (balloon 2) is resiliently flexible (“The balloon 2 can be produced in a material such as a cross-linked polyethylene, a polyamide or a polyethylene terephtalate, all three being bi-orientated.” [Col 4, line 2]).

Regarding claim 54, modified Boussignac teaches the assembly of claim 50 wherein the tubular member (balloon 2) is configured to be biased for pressing against the tubular mesh  (spring 26; Figure 8 wherein the balloon is in its relaxed, uninflated state and presses against the mesh).

Regarding claim 55, modified Boussignac teaches the assembly of claim 50 wherein the tubular member is sufficiently flexible to have surface portions extend between individual components of the tubular mesh (Figure 9 wherein portions of the inner wall 9 extends between components of the spring 26, see right side of the Figure).

Regarding claim 56, modified Boussignac teaches the assembly of claim 50 wherein the tubular mesh (spring 26) is configured in the assembly to have an inside diameter substantially the same as an outside diameter of the adjacent lumenal element (inner tubular element 1; Figure 9).

Regarding claim 57, modified Boussignac teaches the assembly of claim 50. Modified Boussignac fails to explicitly teach the first plurality of limbs include raised portions. Coker teaches a flexible lumenal assembly (catheter assembly 10) comprising a flexible lumenal member (catheter 14) and a structural support member (coil member 35) having a plurality of limbs (projections 36) including raised portions (discontinuities 40; “the discontinuities 40 may include at least one or more of the following: indentations, grooves, notches, recesses, threads, protrusions, or similar” [Page 7, line 33 – Page 8, line 1]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the tubular mesh of the flexible lumenal assembly of Boussignac to include that the first plurality of limbs includes raised portions based on the teachings of Coker to enhance ultrasonic imaging of the flexible lumenal assembly by modifying the reflective surface characteristics of the assembly (Coker [Page 1, lines 9-14] and [Page 2, lines 11-16]). 

Regarding claim 61, modified Boussignac teaches the assembly of claim 57. Modified Boussignac fails to explicitly teach the second plurality of limbs include raised portions. Coker teaches a flexible lumenal assembly (catheter assembly 10) comprising a flexible lumenal member (catheter 14) and a structural support member (coil member 35) having a plurality of limbs (projections 36) including raised portions (discontinuities 40; “the discontinuities 40 may include at least one or more of the following: indentations, grooves, notches, recesses, threads, protrusions, or similar” [Page 7, line 33 – Page 8, line 1]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the tubular mesh of the flexible lumenal assembly of Boussignac to include that the second plurality of limbs includes raised portions based on the teachings of Coker to enhance ultrasonic imaging of the flexible lumenal assembly by modifying the reflective surface characteristics of the assembly (Coker [Page 1, lines 9-14] and [Page 2, lines 11-16]). 

Regarding claim 67, modified Boussignac teaches the assembly of claim 50 wherein the tubular mesh is a stent (spring 26; “helical spring can be replaced by any structure deformable radially by bringing its ends close together such as a grid (FIG. 12)” [Col 5, line 58]).

Regarding claim 68, modified Boussignac teaches the assembly of claim 50 wherein the lumenal element (inner tubular element 1) is a cylindrical tubular element (Figure 12).

Regarding claim 69, modified Boussignac teaches the assembly of claim 50 wherein the lumenal member is configured for receiving a guidewire or a therapy device (“The inner tubular element 1 has a substantially circular cross-section and allows the passage of a guide generally produced in the form of a wire” [Col 3, line 30] noted that the guidewire and/or the therapy device are not positively recited or claimed).

Regarding claim 70, modified Boussignac teaches the assembly of claim 50 further including a lumen (micro-tube 7) for receiving a fluid configured to allow the fluid to enter a space occupied by the tubular mesh between the tubular element and the lumenal element (“The outer tubular element comprises a substantially longitudinal micro-channel or micro-tube 7, issuing at its front end inside the balloon 2 and connected at its other end to a fluid supply source, not shown, enabling the balloon 2 to be inflated and deflated.” [Col 4, line 8]). 

Claims 18-38, 58-60, and 62-66 are rejected under 35 U.S.C. 103 as being unpatentable over Boussignac et al. (USPN 5378237) in view of Coker et al. (WO 2016/204759) as applied to claims 1, 57, and 61 above, and further in view of Berry et al. (USPN 6231598).
Regarding claim 18, modified Boussignac teaches the assembly of claim 1. Modified Boussignac fails to explicitly teach the structural support member includes a plurality of component elements and wherein a transverse cross-section of the structural support element includes at least two component elements. Berry teaches a structural support member (stent 10) including a plurality of component elements and wherein a transverse cross-section of the structural support element includes at least two component elements (longitudinal segments 14, 25 and interconnection segments 21). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support member of Boussignac to include at least two component elements based on the teachings of Berry to ensure that the structural support member has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 19, modified Boussignac teaches the assembly of claim 18. Modified Boussignac fails to explicitly teach wherein a transverse cross- section of the structural support member includes at least three component elements. Berry teaches a structural support member (stent 10) wherein a transverse cross-section of the structural support element includes at least three component elements (longitudinal segments 14, 25 and interconnection segments 21; Figures 1 and 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support member of Boussignac such that the structural support member includes at least three component elements based on the teachings of Berry to ensure that the structural support member has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claims 20-22, modified Boussignac teaches the assembly of claim 18. Modified Boussignac fails to explicitly teach at least two of the component elements have different sizes, at least two of the component elements have different transverse cross-sectional areas, and wherein at least two of the component elements have different lengths. Berry teaches a structural support member (stent 10) including a plurality of component elements (longitudinal segments 14 and 25 and interconnection segments 21; Figure 1), wherein the component elements have different sizes, different transverse cross-sectional areas, and different lengths (Figure 1, wherein longitudinal segments 14, 25 are longer and have a larger cross-sectional area than interconnection segments 21). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support member of Boussignac to have component elements of different sizes, transverse cross-sectional areas, and different lengths based on the teachings of Berry to ensure that the structural support member has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claims 23-26, modified Boussignac teaches the assembly of claim 18. Modified Boussignac fails to explicitly teach wherein the structural support member includes at least first and second groups of component elements wherein each of the component elements in the first group is different from each of the component elements in the second group, wherein there are more component elements in the second group than in the first group, wherein there are twice as many component elements in the second group than in the first group, and wherein respective ones of the component elements in the first group are coupled to respective ones of the component elements in the second group. Berry teaches a structural support member (stent 10) including at least first (longitudinal struts 15, 32) and second (curvilinear struts 22, 23) groups of component elements (Figures 1 and 2) wherein each of the component elements in the first group is different from each of the component elements in the second group (Figures 1 and 2), wherein there are twice as many component elements in the second group than in the first group (Figure 5, wherein there are 36 curvilinear struts and 18 longitudinal struts), and wherein respective ones of the component elements in the first group are coupled to respective ones of the component elements in the second group (Figure 1, via interconnection struts 36, 68). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support member of Boussignac to have first and second groups of components elements different from each other, wherein there are twice as many component elements in the second group than in the first group, and respective ones of the component elements in the first group are coupled to respective ones of the component elements in the second group based on the teachings of Berry to ensure that the structural support member has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 27, modified Boussignac teaches the assembly of claim 18. Modified Boussignac fails to explicitly teach the at least two component elements are connected to each other. Berry teaches a structural support member (stent 10) including at least two component elements (longitudinal segments 14, 25 and interconnection segments 21) connected to each other (Figure 1, via interconnection struts 36, 68). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support member of Boussignac to include at least two component elements connected to each other based on the teachings of Berry to ensure that the structural support member has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 28, modified Boussignac teaches the assembly of claim 18. Modified Boussignac fails to explicitly teach the at least two component elements are connected to each other at respective ends. Berry teaches a structural support member (stent 10) including at least two component elements (longitudinal segments 14, 25 and interconnection segments 21) connected to each other at respective ends (Figure 1, via interconnection struts 36, 68). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support member of Boussignac to include at least two component elements connected to each other at respective ends based on the teachings of Berry to ensure that the structural support member has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 29, modified Boussignac teaches the assembly of claim 18. Modified Boussignac fails to explicitly teach the at least two component elements include at least one smooth surface. Berry teaches a structural support member (stent 10) including at least two component elements (longitudinal segments 14, 25 and interconnection segments 21) that include at least one smooth surface (Figure 1; “stent is electropolished to provide a smooth surface without sharp corners or edges.” [Col 24, line 46]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support member of Boussignac to include at least two component elements including at least one smooth surface based on the teachings of Berry to ensure that the structural support member has does not have sharp corners or edges that could damage the body lumen during use (Berry [Col 24, line 46]).

Regarding claims 30 and 31, Boussignac teaches the assembly of claim 18, wherein the structural support member (spring 26) extends longitudinally a first distance (Figure 12). Modified Boussignac fails to explicitly teach wherein one of the component elements includes a component element less than the first distance and wherein each of the component elements in the structural support element includes respective lengths less than the first distance. Berry teaches a structural support member (stent 10) including a plurality of component elements (longitudinal segments 14 and 25 and interconnection segments 21), wherein the structural support element extends longitudinally a first distance (Figure 1), wherein at least one of the component elements extends a distance less than the first distance (Figure 1), and wherein each of the component elements in the structural support element includes respective lengths less than the first distance (Figures 1 and 5). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support member of Barra to include that each of the component element have a length extending a distance less than the first distance based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 32, modified Boussignac teaches the assembly of claim 18. Modified Boussignac fails to explicitly teach the structural support member includes at least three component elements having a first transverse cross-sectional area, and at least three components having a second transverse cross-sectional area less than the first transverse cross-sectional area. Berry teaches a structural support element (stent 10) including at least three component elements (longitudinal segments 14, 25; Figure 1) having a first transverse cross-sectional area (Figure 1), and at least three components (interconnection segments 21) having a second transverse cross-sectional area less than the first transverse cross-sectional area (Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support member of Boussignac such that the structural support member includes at least three component elements having a first transverse cross-sectional area and at least three components having a second transverse cross-sectional area less than the first transverse cross- sectional area based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 33, modified Boussignac teaches the assembly of claim 18. Modified Boussignac fails to explicitly teach the component elements are distributed around a perimeter of the structural support member substantially uniformly. Berry teaches a structural support member (stent 10; “the ideal stent would be thin-walled, of unitary construction to eliminate welds” [Col 2, line 45]) including a plurality of component elements (longitudinal segments 14, 25 and interconnection segments 21) distributed about a perimeter of the structural support member substantially uniformly (Figures 1 and 5). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support member of Boussignac to include component elements distributed around a perimeter of the structural support element substantially uniformly based on the teachings of Berry to ensure that the structural support member has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claims 34 and 35, modified Boussignac teaches the assembly of claim 18. Modified Boussignac fails to explicitly teach wherein each of the component elements is coupled at each end respectively to at least one other component element. Berry teaches a structural support member (stent 10) including at least two component elements (longitudinal segments 14, 25 and interconnection segments 21), wherein each of the component elements is coupled at each end respectively to at least one other component element (Figure 1, via interconnection struts 36, 68). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support member of Boussignac to include that each of the component elements is coupled at each end respectively to at least one other component element based on the teachings of Berry to ensure that the structural support member has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 36, modified Boussignac teaches the assembly of claim 18. Modified Boussignac fails to explicitly teach wherein each of the component elements extends substantially linearly. Berry teaches a structural support member (stent 10) including a plurality of component elements (longitudinal segments 14 and 25 and interconnection segments 21; Figure 1) each of which extends substantially linearly (Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support member of Boussignac to have component elements that extend substantially linearly based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claims 37 and 38, modified Boussignac teaches the assembly of claim 18. Modified Boussignac fails to explicitly teach the at least two component elements includes first and second component elements and wherein the first and second component elements are coupled to each other at an angle greater than zero and less than 90°. Berry teaches a structural support member (stent 10) including at least two component elements (longitudinal segments 14 and 25 and interconnection segments 21; Figure 1) including first and second component elements (curvilinear struts 22, 23) and wherein the first and second component elements are coupled to each other at an angle greater than zero and less than 90° (Figures 2 and 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the structural support of Boussignac to have component elements coupled to each other at an angle greater than zero and less than 90° based on the teachings of Berry to ensure that the structural support has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claims 58-60, modified Boussignac teaches the assembly of claim 57. Modified Boussignac fails to explicitly teach wherein the first plurality of limbs are arranged circumferentially around the tubular mesh and another plurality of longitudinally extending limbs are arranged circumferentially around the tubular mesh and shifted longitudinally from the first plurality of limbs, wherein the first plurality of limbs  comprises at least three longitudinally extending elements, and wherein the first plurality of limbs includes six longitudinally extending elements. Berry teaches a tubular mesh (stent 10) including a first plurality of limbs (struts 15) arranged circumferentially around the tubular mesh (Figure 1) and another plurality of longitudinally extending limbs (struts 32) are arranged circumferentially around the tubular mesh and shifted longitudinally from the first plurality of limbs (Figures 1 and 2), wherein the first plurality of limbs (struts 15) includes six longitudinally extending elements (Figures 1 and 5). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the tubular mesh of Boussignac to include a first plurality of limbs arranged circumferentially and another plurality of limbs shifted longitudinally from the first plurality of limbs, wherein the first plurality of limbs  includes six longitudinally extending elements based on the teachings of Berry to ensure that the tubular mesh has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32]).

Regarding claim 62, modified Boussignac teaches the assembly of claim 61. Modified Boussignac fails to explicitly teach each of the acute angularly extending elements include respective first and second ends and wherein each first and second end is connected to a respective longitudinally extending limb. Berry teaches a tubular mesh (stent 10; Figure 25) including a plurality of acute angular extending elements (adjustable members 19 having arms 91), each of which include respective first and second ends (left and right arms 91; Figure 25) and wherein each first and second end is connected to a respective longitudinally extending limb (longitudinal struts 15, 16; Figure 25). Before the effective filing date of the claimed invention, it would have been obvious to modify the tubular mesh of Boussignac to include a plurality of acute angular extending elements including first and second ends connected to a respective longitudinally extending limb based on the teachings of Berry to ensure that the tubular mesh has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32, [Col 19, line 5]]).

Regarding claims 63 and 64, modified Boussignac teaches the assembly of claim 61. Modified Boussignac fails to explicitly teach wherein the longitudinally extending limbs have a size different from a size of the acute angularly extending limbs and wherein the longitudinally extending limbs have at least one of a larger transverse cross-sectional area or longer length. Berry teaches a tubular mesh (stent 10; Figure 25) including a plurality of acute angular extending limbs (adjustable members 19 having arms 91) connected to longitudinally extending limbs (longitudinal struts 15, 16), wherein the longitudinally extending limbs have a size different from a size of the acute angularly extending limbs (Figure 25) and wherein the longitudinally extending limbs have at least one of a larger transverse cross-sectional area or longer length (Figure 25). Before the effective filing date of the claimed invention, it would have been obvious to modify the tubular mesh of Boussignac to include a plurality of acute angular extending limbs connected to longitudinally extending limbs having a longer length based on the teachings of Berry to ensure that the tubular mesh has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32, [Col 19, line 5]]).

Regarding claims 65 and 66, modified Boussignac teaches the assembly of claim 61. Modified Boussignac fails to explicitly teach wherein the acute angularly extending limbs extend at an angle to respective ones of longitudinally extending limbs greater than zero and less than 90°, wherein the angle is between 5° and 30°. Berry teaches a tubular mesh (stent 10; Figures 1 and 25) including a plurality of acute angular extending limbs (adjustable members 19 having arms 91) connected to longitudinally extending limbs (longitudinal struts 15, 16), wherein the acute angularly extending limbs extend at an angle to respective ones of longitudinally extending limbs greater than zero and less than 90° (Figure 25), wherein the angle is between 5° and 30° (Figures 2-3, wherein the angle between the arms 91 and struts 15, 16 passes through an angle of  5°-30° as the tubular mesh expands). Before the effective filing date of the claimed invention, it would have been obvious to modify the tubular mesh of Boussignac to include a plurality of acute angular extending limbs connected to longitudinally extending limbs at an angle between 5° and 30° based on the teachings of Berry to ensure that the tubular mesh has the necessary flexibility and strength to follow tortuous vessels during use without plastically deforming while retaining its original axial length by providing both longitudinal integrity and lateral flexibility (Berry [Col 1, line 52], [Col 3, line 17], [Col 3, line 32, [Col 19, line 5]]).

Claims 39-41, 44, and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Boussignac et al. (USPN 5378237) in view of Coker et al. (WO 2016/204759) as applied to claims 1 and 50 above, and further in view of Lodin et al. (USPN 5460608).
Regarding claims 39-41, modified Boussignac teaches the assembly of claim 1. Modified Boussignac fails to explicitly teach the flexible lumenal member includes reinforcement that is either a coil or a braid embedded in the flexible lumenal member, and wherein the flexible lumenal member is substantially incompressible under normal operating conditions. Lodin teaches a flexible lumenal assembly (peripheral catheter 10) comprising a flexible lumenal member (inner shaft 40) including reinforcement (reinforcement member 100) that is a coil embedded in the flexible lumenal member (Figure 4; “Reinforcement member 100 is in the form of a helical coil formed from a material such as stainless steel” [Col 6, line 63]), and wherein the flexible lumenal member (inner shaft 40) is substantially incompressible under normal operating conditions (“The resistance to collapsing of applicant's catheter, especially in the balloon area, has been greatly enhanced by the combination of the thin walled inner shaft and the kink resisting coils.” [Col 4, line 16]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the flexible lumenal member of the assembly of Boussignac to include a coil embedded in the flexible lumenal member and that the flexible lumenal member is substantially incompressible based on the teachings of Lodin to prevent kinking and/or collapse of the flexible lumenal member during use while maintaining the necessary flexibility (Lodin [Col 3, line 59 – Col 4, line 19]). 

Regarding claim 44, modified Boussignac teaches the assembly of claim 1. Modified Boussignac fails to explicitly teach a catheter hub having an injection port. Lodin teaches a flexible lumenal assembly (peripheral catheter 10) comprising a catheter hub (manifold 30) having an injection port (side port 34; “A syringe can be connected to the side port 34 of the manifold 30 for supplying inflation fluid to the balloon 50 through annulus shaped lumen 26.” [Col 5; line 20]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the flexible lumenal assembly of Boussignac to include a catheter hub having an injection port based on the teachings of Lodin to provide an access port for a guidewire as well as to provide a location to connect a syringe in order to operate the outer member (Lodin [Col 5, line 12-23]).

Regarding claims 51-52, modified Boussignac teaches the assembly of claim 50. Modified Boussignac fails to explicitly teach the lumenal element includes reinforcement and
wherein the lumenal element is substantially incompressible in normal operating conditions. Lodin teaches a flexible lumenal assembly (peripheral catheter 10) comprising a lumenal element (inner shaft 40) including reinforcement (reinforcement member 100), and wherein the lumenal element (inner shaft 40) is substantially incompressible under normal operating conditions (“The resistance to collapsing of applicant's catheter, especially in the balloon area, has been greatly enhanced by the combination of the thin walled inner shaft and the kink resisting coils.” [Col 4, line 16]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the lumenal element of the assembly of Boussignac to include reinforcement and that the lumenal element is substantially incompressible based on the teachings of Lodin to prevent kinking and/or collapse of the lumenal element during use while maintaining the necessary flexibility (Lodin [Col 3, line 59 – Col 4, line 19]).

Allowable Subject Matter
Claims 71 and 81-86 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to anticipate or render obvious a catheter assembly comprising a structural support extending about a lumenal element and including a plurality of limbs with integral raised structures on a facing surface of the structural support facing the luminal element, and a tubular element configured such that the tubular element contacts at least a portion of the structural support to provide a first stiffness for the lumenal element adjacent the structural support and such that the lumenal element has a second stiffness lower than the first stiffness when contact between the tubular element and the at least a portion of the structural support is decreased. The closest prior art of record is Melsheimer (US 2012/0277729). Melsheimer discloses a catheter assembly (100) comprising a lumenal element (106), a structural support (110) extending longitudinal and about a portion of the lumenal element (Figures 2A and 2B), and a tubular element (104) sealed to the lumenal element and extending on a side of the structural support outside of the lumenal element and configured such that the tubular element contacts at least a portion of the structural support to provide a first stiffness for the lumenal element adjacent the structural support and such that the lumenal element has a second stiffness lower than the first stiffness when contact between the tubular element and the at least a portion of the structural support is decreased (Figures 2A-2B; [0016-0017]). However, Melsheimer does not disclose that the structural support includes a plurality of limbs with integral raised structures on facing surface of the structural support facing the lumenal element. The variation in stiffness of the flexible shaft of Melsheimer between the enlarged and not enlarged configurations is due to the specific arrangement of the tubular braid of filaments 110, specifically that the filaments are able to move across each other in the enlarged configuration and are prevented from moving across each other in the not enlarged configuration (see at least Figures 2A-2B and [0015-0017]). A modification of the multiple filament tubular mesh of Melsheimer to include integral raised structures as claimed would require altering the way that the flexible lumenal assembly of Melsheimer was designed to function because doing so would hinder the movement of the filaments, and there is no motivation to suggest such a modification. 

Response to Arguments
Applicant’s arguments with respect to claims 1-70 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783     
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783